The majority, unhappy with the result in the first Echols case, just ignores it. We had already stated that the victim's testimony was insufficient to prove an attempt to commit theft. Now we to change our tune. The law should not be that fickle or that ephemeral.
And the delay of the trial for two hundred six days, while Echols was locked up, was unreasonable. While R.C. 2945.71 does not specifically apply to a retrial, it is a guideline for reasonableness. Though the majority mentions a two-hundred-seventy-day period, the statutory limitation would have actually been ninety days because Echols was incarcerated the entire time. Thus, a reasonable period was exceeded by at least one hundred sixteen days.
Please Note:
The court has recorded its own entry on the date of the release of this Opinion.